            Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 1 of 15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


GOVERNMENT EMPLOYEES INS. CO., et al.,
                                                                     19-CV-728-JLS-HBS
                                  Plaintiffs,
                                                                             Order
              v.

MIKHAIL STRUT, M.D., et al.,

                                  Defendants.


       This matter has been referred to the undersigned pursuant to 28 U.S.C. § 636(b). Dkt. No.

15. Presently before the Court is Defendants’ motion to compel. Dkt. No. 68. Plaintiffs oppose

the motion, Dkt. No. 70, and Defendants have filed their reply. Dkt. No. 71. The matter is therefore

fully briefed. For the reasons that follow, Defendants’ motion is GRANTED IN PART, to the

extent set forth herein.

                                            DISCUSSION

       Plaintiffs—Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

Ins. Co., and GEICO Casualty Co.—are a set of interrelated insurance entities. They provide

automobile insurance to New York residents. Defendants are two medical doctors, Mikhail Strut

and Cherlye Hart, and the entity through which they bill and seek reimbursement, RES Physical

Medicine & Rehabilitation Services, P.C. (“RES”).

      Plaintiffs brought this action alleging that Defendants “wrongfully obtained [more than

$1,650,000] . . . by submitting, and causing to be submitted, thousands of fraudulent [] charges relating

to medically unnecessary, illusory, and otherwise non-reimbursable healthcare services” under New

York’s no-fault automobile insurance laws. Dkt. No. 1 at 1-2. Specifically, Plaintiffs assert that
             Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 2 of 15

Defendants falsified treatment notes, misrepresented patient diagnoses and symptoms, and otherwise

engaged in a fraudulent scheme to justify unnecessary bills they submitted for reimbursement.

Plaintiffs raise a variety of claims, including civil RICO and common law fraud. See id. at 107-14.

Defendant RES has filed a counterclaim seeking reimbursement for unpaid claims it alleges were

properly submitted. See Dkt. No. 52 at 34-35.

       In its motion to compel, Defendants ask that Plaintiffs be ordered to more fully and

specifically respond to their interrogatories and document requests. Plaintiffs raise several generally

applicable objections to the disputed requests. The Court examines each objection in turn.

 I.    Rule 33(d)

       Plaintiffs declined to provide specific, detailed responses to many of Defendants’

interrogatories on the basis of Federal Rule of Civil Procedure 33(d). That rule, titled “Option to

Produce Business Records,” provides:

       If the answer to an interrogatory may be determined by examining, auditing, compiling,
       abstracting, or summarizing a party’s business records (including electronically stored
       information), and if the burden of deriving or ascertaining the answer will be
       substantially the same for either party, the responding party may answer by:
               (1) specifying the records that must be reviewed, in sufficient detail to enable the
               interrogating party to locate and identify them as readily as the responding party
               could; and
               (2) giving the interrogating party a reasonable opportunity to examine and audit
               the records and to make copies, compilations, abstracts, or summaries.

Fed. R. Civ. P. 33(d)(1)-(2).

       Plaintiffs take the position that, in accordance with Rule 33(d), Defendants could just as easily

answer their own interrogatories by reviewing Plaintiffs’ records, and, therefore, they did not need

to provide exhaustive, detailed responses to the interrogatories.

                                                    2
            Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 3 of 15

      By way of illustration, one of Plaintiffs’ theories is that fraud may be inferred from the fact

that Defendants employed “boilerplate” language in their treatment notes for patients. To investigate

Plaintiffs’ claim, defendant Hart requested that Plaintiffs identify “by patient, claim, document, and

page number each example of boilerplate and identical findings” in Defendants’ treatment notes.

Dkt. No. 68-5 at 5. Plaintiffs responded that the answer to that question could be “discerned from

a review of GEICO’s no-fault claims files,” and Defendants should be responsible for conducting

that review. Id. Plaintiffs provide this same answer throughout their interrogatory responses.

      The Court agrees with Defendants that Plaintiffs’ reliance on Rule 33(d) is inappropriate under

the circumstances. “Rule 33 production is suited to those discovery requests requiring a compilation

or analysis, accomplished as easily by one party as another, or where neither side has clear superiority

of knowledge or familiarity with the documents. Accordingly, Rule 33 is well-suited to reply to

inquiries of an intensely objective nature.” Xchange Telecom Corp. v. Sprint Spectrum L.P., No. 14-CV-

54, 2015 WL 773752, at *5 (N.D.N.Y. Feb. 24, 2015). However, “Rule 33 is not appropriate where

interrogatories pose questions of fact or mixed questions of law and fact [which] require the exercise

of particular knowledge and judgment on the part of the responding party.” Id. (internal quotation

marks omitted).

      In this case, Defendants’ inquiries required Plaintiffs to exercise their own judgment and

knowledge to identify which records and evidence are, in their view, relevant to their claims and

defenses. Only Plaintiffs can identify which language they believe is “boilerplate,” which diagnoses

they believe are false, which treatments they believe were unnecessary, and which treatment protocols

they believe are “contravened by” the contemporaneous accident reports. These are not simply

                                                   3
                Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 4 of 15

issues of objective fact that Defendants are equally capable of discovering by reviewing the relevant

records; Defendants’ interrogatories required Plaintiffs “to make a legal judgment about which facts

support the contention[s] and how they do so,” This, LLC v. Jaccard Corp., No. 15-CV-1606, 2017 WL

547902, at *3 n.3 (D. Conn. Feb. 9, 2017). Rule 33(d) may not be invoked in such circumstances.

See id.

          In addition, the complaint suggests that Plaintiffs have already thoroughly reviewed the

relevant records for the errors, misrepresentations, and falsities that Defendants ask Plaintiffs to

identify: in the complaint, Plaintiffs lay out numerous examples of misrepresentations in Defendants’

treatment notes, and claim that such examples are “representative” of all disputed claims. See, e.g.,

Dkt. No. 1 at 59. If true, that puts Plaintiffs in a substantially better position to answer the

interrogatories. See Fed. R. Civ. P. 33(d) (stating that rule may be invoked only if “the burden of

deriving or ascertaining the answer will be substantially the same for either party”).

          For these reasons, Plaintiffs may not rely on Rule 33(d) to avoid fully responding to

Defendants’ interrogatories.

          Moving forward, the Court expects that Plaintiffs will provide full, specific, detailed, and complete

responses to each of Defendants’ disputed interrogatories. Plaintiffs’ previous strategy in answering

interrogatories—directing Defendants to the allegations in the complaint or to GEICO’s “claims

files” generally—is inconsistent with their responsibility to answer each interrogatory “separately and

fully.” Fed. R. Civ. P. 33(b)(3); see also Robbins & Myers, Inc. v. J.M. Huber Corp., No. 01-CV-201, 2003

WL 21384304, at *5 n.24 (W.D.N.Y. May 9, 2003) (“[D]irecting the opposing party to an

undifferentiated mass of records is not a suitable response to a legitimate request for discovery.”).

                                                        4
              Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 5 of 15

Although Plaintiffs reject the notion that they could be required to “identify every misrepresentation

contained within every document of every patient file,” Dkt. No. 70 at 8, that is exactly what this Court

is requiring them to do.1 Defendants are entitled to understand and investigate Plaintiffs’ claims in

their full scope. See Xchange, 2015 WL 773752, at *2 (“Mutual knowledge of all the relevant facts

gathered by both parties is essential to proper litigation.”).

       The Court recognizes that Plaintiffs undoubtedly face a burdensome task, as the parties

estimate that they have already exchanged 1.5 million documents, and there are nearly eighteen

thousand fraudulent charges identified in the complaint. But neither side has suggested that the task

of identifying and cataloguing all of the information from which Plaintiffs infer fraud—allegedly,

hundreds of misrepresentations, errors, falsities, and boilerplate phrases amongst the records—is

unnecessary or irrelevant. The burden is simply a function of the nature of Plaintiffs’ claims and the

breadth of the fraudulent activity they are alleging. Plus, as noted above, any burden is lessened by

the fact that Plaintiffs claim to have already reviewed the relevant records and catalogued the relevant

information to such a degree that they can identify “representative samples” of instances of

misrepresentation, falsity, and fraud. See, e.g., Dkt. No. 1 at 3, 21, 28, 32, 40.

       In short, Plaintiffs cannot invoke Rule 33(d) to avoid providing full responses to Defendants’

interrogatories. When they respond to Defendants’ interrogatories or document requests, Plaintiffs

must do so fully, completely, and in detail.



1
  Thus, Plaintiffs may not respond to an inquiry seeking a list of every allegedly false statement or representation
simply by stating that all of Defendants’ treatment notes “contained deliberate falsehoods and misrepresentations, as
detailed in the Complaint.” Dkt. No. 68-5 at 12. Plaintiffs must instead identify every putative misrepresentation in
every document, as requested.
                                                         5
             Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 6 of 15

II.    Contention Interrogatories

       Plaintiffs also objected to many of Defendants’ interrogatories on the ground that they were

contention interrogatories. “Contention interrogatories” are inquiries used to “discovery the theory

of the responding party’s case” and the “factual basis underlying its substantive legal claims.” Sheehy

v. Ridge Tool Co., No. 05-CV-1614, 2007 WL 1020742, at *1 (D. Conn. Apr. 2, 2007). In their

responses, Plaintiffs asserted that they were under no obligation to “exhaustively state facts prior to

the conclusion of discovery.” Dkt. No. 68-5 at 5. Thus, for example, Plaintiffs refused to specifically

identify every patient whom they believed Defendants gave false diagnoses. See Dkt. No. 68-5 at 13.

       Plaintiffs’ objection misses the mark. A contention interrogatory is a “perfectly acceptable

form of discovery.” Harnage v. S. Barrone, No. 15-CV-1035, 2017 WL 3448543, at * 7 (D. Conn. Aug.

11, 2017). Under Rule 33(a)(2), an interrogatory “is not objectionable merely because it asks for an

opinion or contention that relates to fact or the application of law to fact,” though a court has the

discretion to order “that the interrogatory need not be answered until designated discovery is

complete, or until a pretrial conference or some other time.” Fed. R. Civ. P. 33(a)(2). The purpose

of that discretion is to protect “the responding party from being hemmed into fixing [its] position

without adequate information.” Carson Optical, Inc. v. Prym Consumer USA, Inc., No. 11-CV-3677, 2012

WL 7997611, at *1 (E.D.N.Y. Sept. 7, 2012).

       Therefore, there is nothing inherently objectionable about a contention interrogatory, even if

it is tendered early in discovery. The Court has the discretion to order that such interrogatories be

deferred until later in the discovery process, but there must be an articulable basis for such relief. See

Scope of Interrogatories—Opinions, Contentions, and Conclusions, 8B Fed. Prac. & Proc. Civ. § 2167 (3d ed.)

                                                    6
             Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 7 of 15

(stating that the court’s power “to protect a party from being tied down before he has had an

opportunity fully to explore the case” should “not be exercised automatically but should be reserved

for ‘appropriate cases’”).

       As an initial matter, the Court detects some inconsistency in Plaintiffs’ arguments on this issue.

On the one hand, Plaintiffs argue that they should not be required to “exhaustively state facts prior

to the conclusion of discovery,” which implies that they believe there may be more facts to uncover

and that their theories may shift over the course of discovery. Dkt. No. 68-5 at 5. On the other

hand, Plaintiffs assert that the grounds for their claims, and the universe of relevant facts, are so

defined and obvious that Defendants can readily ascertain the information they request simply by

reviewing Plaintiffs’ claims files. See id.

       Regardless, the only basis Plaintiffs meaningfully articulate for deferring their answers is that

some interrogatories seek information that relates to expert opinions, which are better addressed

during expert discovery. To that limited extent, the Court agrees. If any interrogatory seeks a

response that calls for the identity of an expert or the expert’s opinion, Plaintiffs may defer their

answer until they have identified their experts and proffered expert reports in accordance with the

pretrial order. At that time, Plaintiffs will be responsible for supplementing their interrogatory

responses to fill in those gaps.

       However, most of the disputed interrogatories do not call for responses that venture into the

realm of expert discovery. Rather, Defendants seek to understand the basic factual underpinnings

of Plaintiffs’ claims—e.g., which diagnoses do Plaintiffs believe are false, which patients had those

allegedly false diagnoses, and which documents pertain to each false diagnosis and patient. If an

                                                   7
              Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 8 of 15

interrogatory could be construed to solicit the underlying medical theory or methodology, Plaintiffs

may respond that they will supplement their responses during expert discovery. But, beyond that

narrow exemption, Plaintiffs fail to articulate any reason why it would be unfair to fully identify the

factual bases for their claims at this time. Of course, to the extent Plaintiffs need to correct or

supplement their interrogatory responses based on information subsequently learned through

discovery, they can (and must) do so in accordance with Rule 26(e).

       Accordingly, except in the narrow respect discussed herein, Plaintiffs may not refuse to answer

the interrogatories on the basis that they are contention interrogatories. 2

III.   Materials Protected from Disclosure

       In many of their discovery requests, Defendants seek to uncover when and how Plaintiffs

discovered the allegedly fraudulent activity. This is because Defendants theorize that Plaintiffs may

have set what Defendants call a “RICO trap,” whereby an insurer “knowingly allows insureds to get

treatment from providers and then, after a backlog of claims for reimbursement piles up, launches a

federal court attack on those providers with the threat of treble damages, punitive damages, and legal

fees.” Dkt. No. 71 at 14 n.3.

        In their opposition brief, Plaintiffs do not dispute that such requests solicit discoverable

information and materials, but they argue that the requests may in part solicit information that is




2
  Plaintiffs sometimes refused to respond to certain interrogatories on the ground that they were contention
interrogatories, and other times on the basis that they called for “a legal opinion and conclusion.” See, e.g., Dkt. No.
68-6 at 14. However phrased, Plaintiffs’ objection lacks merit. Interrogatories may properly solicit “responses which
contain mixed questions of law and fact,” so long as they do not “involve a statement of pure law.” Sheehy, 2007 WL
1020742, at *1. For example, Defendants are permitted to ask Plaintiffs for the basis of their contention that
Defendants are ineligible for reimbursement under New York law. See Dkt. No. 68-6 at 14.
                                                           8
             Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 9 of 15

protected from disclosure, including privileged communications, work product, and information

from consulting experts. See Dkt. No. 70 at 11.

       One example will suffice. In Strut’s first interrogatory, he asked Plaintiffs to identify “each

individual who has, at GEICO’s request or direction, reviewed information and/or documents

related to the medical treatment referenced in the complaint provided to GEICO insureds by

Defendants.” Dkt. No. 68-7 at 4. Among other objections, Plaintiffs objected that the inquiry “seeks

to discover information protected by the attorney-client privilege and/or work product doctrine and

seeks to discover information that constitutes material prepared in anticipation of litigation.” Id.

Plaintiffs also stated that responsive “non-privileged information sought through this Interrogatory

may be discerned from a review of GEICO’s no-fault claims files and special investigations unit

files.” Id. at 5. Despite invoking protection from disclosure, there is no indication in the record that

Plaintiffs provided a privilege log that “describe[d] the nature of the documents, communications, or

tangible things not produced or disclosed . . . in a manner that, without revealing information itself

privileged or protected, [would] enable [Defendants] to assess the claim.”            Fed. R. Civ. P.

26(b)(5)(A)(ii).

       As this illustrative response demonstrates, even if Plaintiffs are correct that some of the

requested information was protected from disclosure, Plaintiffs failed to (1) provide full and detailed

responses related to non-protected information and materials, or (2) tender a privilege log, as required

by Rule 26(b)(5). As the Court already pointed out above, Plaintiffs cannot meet their burden of

responding to Defendants’ interrogatories by vaguely referencing a mass of documents.                 If

Defendants ask Plaintiffs to identify which employees reviewed the claims, Plaintiffs must do so fully,

                                                   9
            Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 10 of 15

unless the information is protected from disclosure. But Plaintiffs may only claim such protection

from disclosure if they prepare and tender a privilege log that conforms to Rule 26(b)(5)(A), which

they did not do. See Fed. R. Civ. P. 26(b)(5)(A) (describing what a party “must” do when it withholds

otherwise discoverable information “by claiming that the information is privileged or subject to

protection as trial-preparation material”).

      Absent a detailed privilege log, the Court cannot determine whether and to what extent

Plaintiffs’ claims of protection from disclosure are meritorious. Instead, the Court directs Plaintiffs

to provide full, detailed, and complete responses to the disputed interrogatories and requests for

production. If Plaintiffs wish to claim that some information or documents are protected from

disclosure, they must provide a conforming privilege log. To the extent the parties continue to

dispute whether certain information or materials should be disclosed, they may move for relief at

that time. As it stands, the Court is not in a position to determine whether Plaintiffs’ claims of

protection are appropriate.

IV.   Description of Plaintiffs’ Practices for Fraud Investigations

      In a few interrogatories, Defendants requested that Plaintiffs provide descriptions of their

fraud detection and investigation practices, both generally and with respect to Defendants

specifically. Plaintiffs refused to answer these interrogatories, finding them vague and overbroad.

See Dkt. No. 68-7 at 13-14. Plaintiffs now claim that they will produce their claims manual, which

they believe will “satisfy Defendants’ concerns.” Dkt. No. 70 at 12. Defendants indicate that they

have not received the manual. Dkt. No. 71 at 15.



                                                  10
              Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 11 of 15

         The Court directs Plaintiffs to provide the claims manual to Defendants. In addition, Plaintiffs

shall provide a full, detailed explanation responsive to Strut’s twelfth interrogatory, in which he asks

Plaintiffs to “identify any deviations” from the normal claims process that occurred with respect to

Defendants’ bills. Dkt. No. 68-7 at 14. Plaintiffs initially responded that they did not understand

the question, see id., but the question is, in fact, obvious. Plaintiffs shall provide a full and complete

response identifying any such deviations.

    V.   SIU Reports

         Every year, Plaintiffs are required to send reports to New York’s Department of Financial

Services, known as SIU Reports, that detail suspicious claims received and investigated by insurers.

Defendants requested all of Plaintiffs’ SIU Reports from 2010 to present. See Dkt. No. 68-4 at 11.

Defendants believe these reports are relevant because they provide “the big picture of Plaintiffs’

investigatory activities and will reflect Plaintiffs’ investigations of Defendants prior to the 2017

settlement, after the 2017 settlement, and after the supposed ‘discovery’ of fraud in 2019.” Dkt. No.

68-2 at 26. In other words, these reports may be relevant to Defendants’ “RICO trap” theory. In

their opposition brief, Plaintiffs state, without elaboration, that “Defendants have not demonstrated

any need or relevance for the requested materials.”3 Dkt. No. 70 at 12.

         Without any developed contrary argument from Plaintiffs, the Court agrees with Defendants

that the SIU Reports are relevant and must be disclosed. Therefore, Plaintiffs shall disclose to

Defendants all SIU Reports from 2010 to present.


3
  Plaintiffs assert that Defendant did not meet and confer on this issue. Even if true, the Court would excuse that
failure under the circumstances. See Gropper v. David Ellis Real Estate, L.P., No. 13-CV-2068, 2014 WL 518234, at *2
(S.D.N.Y. Feb. 10, 2014) (“A failure to meet and confer may be excused when to do so would be futile.”).
                                                        11
             Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 12 of 15

VI.    Fraud Referrals

       Under New York law, Plaintiffs are obliged to report insurance transactions they believe to be

 fraudulent to the Department of Financial Services. See, e.g., N.Y. Ins. L. § 405. Defendants requested

 not only any formal reports Plaintiffs furnished regarding Defendants’ activities, but also internal and

 external communications regarding the submission of such reports based on Defendants’ alleged

 fraudulent activities. See Dkt. No. 68-4 at 14-15. Defendants believe such informal communications

 may be relevant to whether, instead of following the required protocols, Plaintiffs set a “RICO trap”

 in order to inflate their damages. Dkt. No. 68-2 at 26.

       Plaintiffs claim to have disclosed all formal reports, Dkt No. 70 at 12, but they do not indicate

 whether they have disclosed any of the informal communications Defendants requested (per

 document requests #19 and #21). Again, Plaintiffs develop no argument to challenge the claimed

 relevance of these requests. Therefore, Plaintiffs shall produce all documentation requested. If

 Plaintiffs believe that some documentation is protected from disclosure, they must submit a privilege

 log, and otherwise produce all non-protected documents. If no such documents exist, Plaintiffs shall,

 after a diligent investigation, provide Defendants with an affidavit or declaration from someone with

 knowledge stating as much.

VII.   RES’s Fourteenth Interrogatory

       RES has filed a counterclaim against Plaintiffs seeking reimbursement for unpaid bills.

 Plaintiffs raised an affirmative defense that RES is not entitled to reimbursement because it failed to

 comply with the conditions of the applicable insurance policies. See Dkt. No. 59 at 3; Dkt. No. 68-6

 at 12. In its fourteenth interrogatory, RES asked Plaintiffs to identify, for “every claim which is a

                                                   12
             Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 13 of 15

 subject of Defendant RES’s counterclaim, each act or omission” which constituted a breach of the

 policies. Dkt. No. 68-6 at 12. Plaintiffs did not provide a responsive answer, stating in part that

 Defendant had not identified which bills are part of their counterclaim. Id.

        The Court highlights the dispute over this interrogatory to emphasize the need for the parties

 to work together to resolve misunderstandings and avoid unnecessary motion practice. In a case as

 factually dense as this one, the discovery process will require that both sides take steps to fully and

 clearly articulate each inquiry and response.

        To that end, for purposes of the fourteenth interrogatory, Defendants shall fully and clearly

 identify each bill that is the subject of the counterclaim, and Plaintiffs shall then provide a full and

 complete response, consistent with the standards discussed above.

VIII.   General Objections

        Defendants challenge Plaintiffs’ use of general objections, like vagueness and overbreadth. See

 Dkt. No. 68-2 at 28. Plaintiffs respond that their objections were appropriate. Dkt. No. 70 at 12-

 14. The Court declines to address this dispute. Based on the Court’s rulings above, Plaintiffs will be

 required to conduct a full overhaul of their answers to interrogatories and a full review of their

 document production thus far. By virtue of the Court’s order, Plaintiffs’ subsequent responses will

 undoubtedly be more thorough and complete than their initial responses, in which case Defendants’

 concern about the use of general objections may be moot. To the extent Plaintiffs’ subsequent

 responses suffer from the same defects, Defendants may seek further relief.




                                                   13
            Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 14 of 15

IX.   Summary

      Because the parties’ disputes cover so many of Defendants’ interrogatories and document

requests, it would be inefficient for the Court to go through each request and apply its rulings line by

line. In the preceding sections, the Court has laid out its position on the infirmities in Plaintiffs’

responses, and, with that guidance, the Court presumes Plaintiffs will take the steps necessary to

conform its responses to the Court’s rulings.

      Ultimately, the Court is ordering Plaintiffs to fully re-examine its responses to the

interrogatories and document requests Defendants identified in their motion to compel. As to

interrogatories, Plaintiffs must provide full, detailed, and complete responses to each question.

Plaintiffs must identify every patient, every claim, every falsity, every misrepresentation, etc., as the

case may be. As to the disputed document requests, Plaintiffs shall conduct a diligent investigation

to ensure that all requested documents are proffered.

      To the extent Plaintiffs believe information or documents are protected from disclosure, they

must provide a detailed privilege log, subject to the parties’ stipulation. To the extent Plaintiffs have

no information or documents responsive to the request, they must tender an affidavit or declaration

from someone with knowledge attesting to such. If any request seeks information or documents

related to expert opinions, Plaintiffs may defer that portion of their response until expert discovery

begins, but Plaintiffs must otherwise fully and specifically respond to each request to the extent it

does not pertain to expert opinion.




                                                   14
           Case 1:19-cv-00728-JLS-HBS Document 72 Filed 01/22/21 Page 15 of 15

      Within fourteen days of the date of entry of this Order, the parties shall submit their joint

proposed amended scheduling order. The proposal shall include a deadline for Plaintiffs to amend

and correct their deficient discovery responses.

                                         CONCLUSION

      For the reasons stated above, Defendants’ motion to compel (Dkt. No. 68) is GRANTED IN

PART, as set forth herein. Within fourteen days of the date of entry of this Order, the parties shall

submit their joint proposed amended scheduling order, which shall include a deadline for Plaintiffs

to amend and correct their deficient discovery responses.

      SO ORDERED.

                                        /s/Hugh B. Scott
                                        Hon. Hugh B. Scott
                                        United States Magistrate Judge
DATED: January 22, 2021




                                                   15
